Exhibit 10.1 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. SIGN AND RETURN THIS PAGE TO CIRM CT1-05168 NOTICE OF LOAN AWARD – CIRM RFA-10-03: Targeted Clinical Development Awards California Institute for Regenerative Medicine Issue Date: July 27, 2011 Loan Number:
